                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA
                                                          Case No. 4:19-cr-11
 v.
                                                          Judge Travis R. McDonough

 DAVID CONLEY                                             Magistrate Judge Susan K. Lee



                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count Three of the

 four-count Indictment; (2) accept Defendant’s guilty plea as to Count Three; (3) adjudicate the

 Defendant guilty of Count Three; (4) defer a decision on whether to accept the plea agreement

 until sentencing; and (5) order that Defendant remain in custody until sentencing in this matter

 (Doc. 40). Neither party filed a timely objection to the report and recommendation. After

 reviewing the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 40) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count Three of the Indictment is

         GRANTED;

      2. Defendant’s plea of guilty to Count Three is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count Three;

      4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and




Case 4:19-cr-00011-TRM-SKL Document 41 Filed 07/01/20 Page 1 of 2 PageID #: 181
    5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

       scheduled to take place on October 2, 2020 at 9:00 a.m. [EASTERN] before the

       undersigned.

    SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                     2
Case 4:19-cr-00011-TRM-SKL Document 41 Filed 07/01/20 Page 2 of 2 PageID #: 182
